



Exhibit 10.5(a)
    
tZERO GROUP, INC.
NOTICE OF STOCK OPTION GRANT


tZERO Group, Inc. (the “Company”), under its 2017 Equity Incentive Plan (as
amended from time to time, the “Plan”), hereby grants to Optionee an option (the
“Option”) to purchase the number of shares of Common Stock set forth below. The
Option is subject to all of the terms and conditions as set forth in this notice
(the “Grant Notice”), in the Option Agreement and in the Plan, both of which are
incorporated herein in their entirety. Capitalized terms not explicitly defined
herein but defined in the Plan or the Option Agreement will have the same
definitions as in the Plan or the Option Agreement. If there is any conflict
between the terms in the Option Agreement and the Plan, the terms of the Plan
will control.
Optionee:
 
Type of Grant:
Nonstatutory Stock Option
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option:
 
Option Exercise Price (Per Share):
 
Total Exercise Price:
 
Expiration Date:
 



Vesting Schedule: The Option will vest over a three-year period with the first
vesting date to occur on the Vesting Commencement Date. Subject to the
Optionee’s Continuous Service on each vesting date, this Option will vest as to
1/3 of the total number of shares of Common Stock subject to the Option on each
of the Vesting Commencement Date, the first anniversary of the Vesting
Commencement Date and the second anniversary of the Vesting Commencement Date.
Any fractional shares will be allocated to the first vesting tranche.
Additional Terms/Acknowledgements: Optionee acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Option Agreement and the Plan.
If applicable, Optionee acknowledges that he or she has been made aware of the
Company’s Rule 701(e) Information Statement (the “Information Statement”) for
the Plan, and the Company encourages Optionee to review the Information
Statement before exercising this Option. Optionee acknowledges and agrees that
if Optionee exercises the Option without first reviewing the Information
Statement (as drafted at such future date), Optionee is knowingly and
voluntarily declining to review the Information Statement. As of the Date of
Grant, this Grant Notice, the Option Agreement and the Plan set forth the entire
understanding between Optionee and the Company regarding the Option and
supersede all prior oral and written agreements with respect to the Option. By
accepting the Option, Optionee consents to receive documents governing the
Option by electronic delivery and to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company from time to time.











--------------------------------------------------------------------------------





tZERO GROUP, Inc.
Optionee:
 
 
By: ________________________________
                               Signature
By: ____________________________________
                                   Signature
Name: ______________________________
Name: __________________________________
Title: ______________________________
Date: __________________________________
Date: ______________________________
 












--------------------------------------------------------------------------------





tZERO GROUP, INC.
NONQUALIFIED STOCK OPTION AGREEMENT


Pursuant to the Notice of Stock Option Grant (the “Grant Notice”) and this
Nonqualified Stock Option Agreement (this “Option Agreement”), tZERO Group,
Inc., a Delaware corporation (the “Company”) has granted Optionee (as defined in
the Grant Notice) an option (the “Option”) under its 2017 Equity Incentive Plan
(as amended from time to time, the “Plan”).
Section 1.Introduction. The Company has previously adopted the Plan for the
purpose of providing eligible Employees, Directors and Consultants (as defined
in the Plan) with increased incentive to render services, to exert maximum
effort for the business success of the Company and to strengthen the
identification of such individuals with the shareholders. The Company, acting
through the Administrator (as defined in the Plan), has determined that its
interests will be advanced by the issuance to Optionee of an Option under the
Plan.


Section 2.Option. Subject to the terms and conditions contained herein,
including Exhibit A, the Company hereby irrevocably grants to Optionee the
Option to purchase from the Company the number of shares of the Company’s common
stock, $0.01 par value (“Common Stock”) set forth in the Grant Notice at the
Option Exercise Price set forth in the Grant Notice.


Section 3.Vesting. The Option will vest as provided in the Grant Notice. Vesting
will cease at the time the Optionee ceases to be in Continuous Service. Any
portion of the Option that has not yet vested will be forfeited at the time the
Optionee ceases to be in Continuous Service. Notwithstanding anything in this
Option Agreement to the contrary, the Administrator, in its sole discretion, may
waive the foregoing schedule of vesting and upon written notice to Optionee,
accelerate the earliest date or dates on which any of the Options granted
hereunder are exercisable.


Section 4.Procedure for Exercise. The Option herein granted may be exercised by
the delivery by Optionee of written notice to the Secretary of the Company
setting forth the number of shares of Common Stock with respect to which the
Option is being exer-cised. The Option Exercise Price shall be paid, to the
extent permitted by Applicable Laws, either (a) in cash or by certified or bank
check at the time the Option is exercised or (b) by any of the following means:
(i) by delivery to the Company of shares of Common Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the Option Exercise Price (or portion thereof) due for the number of shares
being acquired; (ii) by a “net exercise” procedure effected by withholding the
minimum number of shares of Common Stock otherwise issuable in respect of the
Option that are needed to pay the Option Exercise Price; (iii) by any
combination of the foregoing methods; or (iv) in any other form of legal
consideration that may be reasonably acceptable to the Administrator. If the
Option Exercise Price is paid by delivery to the Company of other Common Stock
acquired, directly or indirectly from the Company, it shall be paid only by
shares of Common Stock that have been held for more than six months (or such
longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes). Notice may also be delivered by fax provided
that the Option Exercise Price of such shares is received by the Company via
wire transfer on the same day the fax transmission is received by the Company.
The notice shall specify the address to which the certificates for such shares
are to be mailed. This Option shall be deemed to have been exercised immediately
prior to the close of business on the date (i) written notice of such exercise
and (ii) payment in full of the exercise price for the number of share for which
Options are being exercised, are both received by the Company and Optionee shall
be treated for all purposes as the record holder of such shares of Common Stock
as of such date.


As promptly as practicable after receipt of such written notice and payment, the
Company shall deliver to Optionee certificates for the number of shares with
respect to which such Option has been so exercised, issued in Optionee’s name or
such other name as Optionee directs; provided, however, that such delivery shall
be deemed effected for all purposes when a stock transfer agent of the Company
shall have deposited such certifi-cates in the United States mail, addressed to
Optionee at the address specified pursuant to this Section 4.
Section 5.Termination of Continuous Service. In the event Optionee’s Continuous
Service terminates, Optionee may exercise the Option (to the extent that
Optionee was entitled to exercise the Option as of the date of termination) at
any time prior to the Expiration Date set forth in the Grant Notice. If, after
termination, Optionee does not exercise the Option before the Expiration Date
set forth in the Grant Notice, the Option shall terminate.


Section 6.Company’s Right of First Refusal. Before any shares of Common Stock
subject to the Option (the “Shares”) held by the Optionee or any transferee
(either being sometimes referred to herein as the “Holder”) may be sold or
otherwise transferred (including transfer by gift or operation of law), the
Company or its assignee(s) shall have a right of first refusal to purchase the
Shares on the terms and conditions set forth in this Section 6 (the “Right of
First Refusal”).





--------------------------------------------------------------------------------





(a)Notice of Proposed Transfer. The Holder of the Shares shall deliver to the
Company a written notice (the “Notice”) stating: (i) the Holder’s bona fide
intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (iii) the number
of Shares to be transferred to each Proposed Transferee; and (iv) the bona fide
cash price or other consideration for which the Holder proposes to transfer the
Shares (the “Offered Price”), and the Holder shall offer the Shares at the
Offered Price to the Company or its assignee(s).


(b)Exercise of Right of First Refusal. At any time within thirty (30) days after
receipt of the Notice, the Company and/or its assignee(s) may, by giving written
notice to the Holder, elect to purchase all, but not less than all, of the
Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with subsection (c)
below.


(c)Purchase Price. The purchase price (“Purchase Price”) for the Shares
purchased by the Company or its assignee(s) under this Section 6 shall be the
Offered Price. If the Offered Price includes consideration other than cash, the
cash equivalent value of the non­cash consideration shall be determined by the
Board of Directors of the Company in good faith.


(d)Payment. Payment of the Purchase Price shall be made, at the option of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness of the Holder to the Company (or, in the
case of repurchase by an assignee, to the assignee), or by any combination
thereof within thirty (30) days after receipt of the Notice or in the manner and
at the times set forth in the Notice.


(e)Holder’s Right to Transfer. If all of the Shares proposed in the Notice to be
transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section 6, then the Holder may sell
or otherwise transfer such Shares to that Proposed Transferee at the Offered
Price or at a higher price, provided that such sale or other transfer is
consummated within one hundred and twenty (120) days after the date of the
Notice, that any such sale or other transfer is effected in accordance with any
applicable securities laws and that the Proposed Transferee agrees in writing
that the provisions of this Section 6 shall continue to apply to the Shares in
the hands of such Proposed Transferee. If the Shares described in the Notice are
not transferred to the Proposed Transferee within such period, a new Notice
shall be given to the Company, and the Company and/or its assignees shall again
be offered the Right of First Refusal before any Shares held by the Holder may
be sold or otherwise transferred.


(f)Exception for Certain Family Transfers. Anything to the contrary contained in
this Section 6 notwithstanding, the transfer of any or all of the Shares during
the Optionee’s lifetime or on the Optionee’s death by will or intestacy to the
Optionee’s immediate family or a trust for the benefit of the Optionee’s
immediate family shall be exempt from the provisions of this Section 6.
“Immediate Family” as used herein shall mean spouse (or domestic partner, as
defined below), lineal descendant or antecedent, father, mother, brother or
sister. In such case, the transferee or other recipient shall receive and hold
the Shares so transferred subject to the provisions of this Section 6, and there
shall be no further transfer of such Shares except in accordance with the terms
of this Section 6. As used herein, a person will be deemed to be a “domestic
partner” of another person if the two persons (1) reside in the same residence
and plan to do so indefinitely, (2) have resided together for at least one year,
(3) are each at least 18 years of age and mentally competent to consent to
contract, (4) are not blood relatives any closer than would prohibit legal
marriage in the state in which they reside, and (5) have each been the sole
spouse equivalent of the other for the year prior to the transfer and plan to
remain so indefinitely; provided that a person will not be considered a domestic
partner if he or she is married to another person or has any other spouse
equivalent.


(g)Termination of Right of First Refusal. The Right of First Refusal shall
terminate as to any Shares upon the earlier of (i) the first sale of Common
Stock of the Company to the general public, or (ii) a Change in Control in which
the successor corporation has equity securities that are publicly traded.


Section 7.Transferability. This Option shall not be trans-fer-able by Optionee
otherwise than by Optionee’s will or by the laws of descent and distribution.
During the lifetime of Optionee, the Option shall be exercisable only by
Optionee or his authorized legal representative. Any heir or legatee of Optionee
shall take rights herein granted subject to the terms and conditions hereof. No
such trans-fer of this Option Agreement to heirs or legatees of Optionee shall
be effec-tive to bind the Company unless the Company shall have been furnished
with written notice thereof and a copy of such evidence as the Administrator may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions here-of.


Section 8.No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to any shares of Common Stock covered by this Option
Agreement until the Option is exercised by written notice and accompanied by
payment as provided in Section 4 of this Option Agreement.







--------------------------------------------------------------------------------





Section 9.Adjustments. The shares of Common Stock subject to the Option may be
adjusted or terminated in any manner as contemplated by Section 10 of the Plan.


Section 10.Change in Control. In the event of a Change in Control, the
provisions of Section 13 of the Plan shall apply.


Section 11.Restrictive Covenants. By accepting this Option, Optionee
acknowledges that Optionee will be subject to the restrictive covenants set
forth on Exhibit A, attached hereto.


Section 12.Shareholders’ Agreement. Optionee acknowledges that, in connection
with the grant, vesting and/or exercise of this Option, the Administrator may
require Optionee to execute and become a party to the Shareholders’ Agreement as
a condition of such grant, vesting and/or exercise.


Section 13.Compliance With Securities Laws. Upon the acqui-si-tion of any shares
pursuant to the exercise of the Option herein granted, Optionee (or any person
acting under Section 6) will enter into such written representations, warranties
and agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Option Agreement.


Section 14.Compliance With Laws. Notwithstanding any of the other provisions
here-of, Optionee agrees that he or she will not exercise the Option granted
hereby, and that the Company will not be obligated to issue any shares pursuant
to this Option Agreement, if the exercise of the Option or the issuance of such
shares of Common Stock would consti-tute a violation by Optionee or by the
Company of any provision of any law or regulation of any governmental authority.
The parties agree to work together in good faith to resolve any potential
violation referenced in this Section 14.


Section 15.Withholding of Tax. To the extent that the exercise of this Option or
the disposition of shares of Common Stock acquired by exercise of this Option
results in an amount paid to the Optionee which results in income to Optionee
for federal or state income tax purposes, Optionee shall pay to the Company at
the time of such exercise or disposition such amount of money as the Company may
require to meet its obligation under applicable tax laws or regulations and, if
Optionee fails to do so, the Company is authorized to withhold from any cash
remuneration then or thereafter payable to Optionee, any tax required to be
withheld by reason of such resulting compensation income or Company may
otherwise refuse to issue or transfer any shares otherwise required to be issued
or transferred pursuant to the terms hereof. Payment of the withholding tax by
Optionee shall be made in accordance with Section 9(e) of the Plan.


Section 16.No Right to Employment or Other Service. Nothing in the Plan or this
Option Agreement shall confer upon Optionee any right to continue to serve the
Company in the capacity in effect at the time the Optionee was granted or shall
affect the right of the Company to terminate (a) the employment of Optionee with
or without notice and with or without Cause or (b) any other service
relationship between Optionee and the Company, as the case may be. If there is a
dispute as to “Cause”, the definitive Cause of any termination of employment or
service shall be determined by a mutually agreed upon third-party arbiter or a
final decision entered in a court of competent jurisdiction.


Section 17.Resolution of Disputes. As a condition of the granting of the Option
hereby, Optionee and Optionee’s heirs, personal representatives and successors
agree that any dispute or disagreement which may arise hereunder shall be
determined by a mutually agreed upon third-party arbiter or a final decision
entered in a court of competent jurisdiction.


Section 18.Legends on Certificate. The certificates represent-ing the shares of
Common Stock purchased by exercise of the Option will be stamped or otherwise
imprinted with legends in such form as the Company or its counsel may require
with respect to any applicable restrictions on sale or transfer and the stock
transfer records of the Company will reflect stop‑transfer instruc-tions with
respect to such shares.


Section 19.Notices. Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the CEO of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to Optionee under this Option Agreement shall be in writing and addressed to
Optionee at Optionee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time. The Company shall be under no obligation
whatsoever to advise Optionee of the existence, maturity or termination of any
of Optionee’s rights here-under and Optionee shall be deemed to have
fami-liarized himself or herself with all matters con-tained herein and in the
Plan which may affect any of Optionee’s rights or privileges hereunder.







--------------------------------------------------------------------------------





Section 20.Construction and Interpretation. Whenever the term “Optionee” is used
herein under circumstances applicable to any other person or persons to whom
this award, in accor-dance with the provisions of Section 7 hereof, may be
transferred, the word “Optionee” shall be deemed to include such person or
persons.


Section 21.Agreement Subject to Plan. This Option Agreement is sub-ject to the
Plan. The terms and provisions of the Plan (including any subsequent amend-ments
thereto) are hereby incorporated herein by reference thereto. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail. All defini-tions of words and terms contained in the Plan shall be
applicable to this Option Agreement. Notwithstanding anything in this Option
Agreement to the contrary, if any subsequent amendment impairs the Optionee’s
rights or increases the Optionee’s obligations under his or her Award or creates
or increases a Participant’s federal income tax liability with respect to an
Award, such amendment shall also be subject to the Participant’s consent.


Section 22.Successors and Assigns. The Company may assign any of its rights
under this Option Agreement. This Option Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth herein, this Agreement will be binding
upon Optionee and Optionee’s beneficiaries, executors, administrators and the
person(s) to whom the Option may be transferred by will or the laws of descent
or distribution.


Section 23.Severability. The invalidity or unenforceability of any provision of
the Plan or this Option Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Option Agreement, and
each provision of the Plan and this Option Agreement shall be severable and
enforceable to the extent permitted by law.


Section 24.Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its reasonable
discretion. The grant of the Option in this Option Agreement does not create any
contractual right to receive any Options or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of Optionee’s employment or other service
with the Company. Notwithstanding anything in this Option Agreement to the
contrary, if any subsequent amendment, cancellation, or termination of the Plan
impairs the Optionee’s rights or increases the Optionee’s obligations under his
or her Award or creates or increases a Participant’s federal income tax
liability with respect to an Award, such amendment, modification or termination
shall also be subject to the Participant’s consent.


Section 25.Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall adversely affect Optionee’s material rights under
this Option Agreement without Optionee’s consent.


Section 26.No Impact on Other Benefits. The value of Optionee’s Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.


Section 27.Counterparts. This Option Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Option Agreement transmitted by facsimile transmission, by electronic mail in
portable document format (.pdf), or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.


Section 28.Acceptance. Optionee hereby acknowledges receipt of a copy of the
Plan and this Option Agreement. Optionee has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Option Agreement. Optionee acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that Optionee should consult a tax advisor prior to
such exercise or disposition.


EXHIBIT A - APPLICABLE RESTRICTIVE COVENANTS
In consideration for Optionee agreeing to the following restrictions, the
Company agrees to provide Optionee with the Stock Units pursuant to this
Agreement, as well as one or more of the following: initial or continued
employment with the Company; portions of the Company’s confidential, proprietary
and trade secret information; the ability to develop relationships with the
Company’s potential and existing suppliers, financing sources, customers and
employees; and specialized training in, and knowledge of, the business group the
Optionee is employed with.
1.At all times during Optionee’s employment with the Company, and for the
applicable Protected Period (as defined below) following the termination of
Optionee’s employment by the Company for “Cause” (as defined in the Plan),
Optionee shall be bound by the Noncompete Obligation (defined below).





--------------------------------------------------------------------------------







2.In the event Optionee voluntarily terminates his/her employment for any reason
or where the Company terminates Optionee’s employment without Cause, the Company
may elect, in its sole and absolute discretion upon notice to Optionee, to
require that Optionee be bound by the Noncompete Obligation during the
applicable Protected Period and to provide Optionee with continuation of
Optionee’s salary in accordance with the Company’s standard payroll practice
during the Protected Period (the “Restrictive Covenant Benefit”). In the event
Optionee does not receive a salary from the Company, Optionee shall receive an
amount, as determined by the Company in its sole and absolute discretion, based
on Optionee’s corporate title with the Company or its Affiliates.


The receipt of the Restrictive Covenant Benefit is conditioned upon the
execution of a general waiver and release agreement in a form agreeable to the
Company that becomes effective and irrevocable no later than 30 days following
the Optionee’s termination of employment. For the avoidance of doubt, the
Optionee has no legally binding right to the Restrictive Covenant Benefit unless
and until the Company elects, in its sole and absolute discretion, to require
that Optionee be bound by the Noncompete Obligation.
3.In the event that Optionee voluntarily terminates employment with the Company
or the Company terminates Optionee’s employment without Cause, and the Company
does not elect to provide the Restrictive Covenant Benefit to Optionee under
Paragraph (2) above, Optionee shall not be bound by the Noncompete Obligation.
If Optionee voluntarily terminates employment with the Company or the Company
terminates Optionee’s employment without Cause and the Company elects to provide
the Restrictive Covenant Benefit for a period of less than the Protected Period,
Optionee shall be bound by the Noncompete Obligation only for the period that
the Company is paying, or that the Optionee is receiving, the Restrictive
Covenant Benefit.


4.The Company may elect, in its sole and absolute discretion, to provide notice
to Optionee prior to a termination without Cause (instead of offering the
Restrictive Covenant Benefit under Paragraph (2) above), the amount of said
notice to be equal to the otherwise applicable Protected Period. During this
notice period, Optionee will remain an employee of the Company and will assist
in transitioning the business relationships with customers and other business
contacts with which Optionee has had material involvement as requested by the
Company and as needed to help the Company retain such business relationships.
However, Optionee acknowledges and agrees that the Company can remove Optionee
from active service during this notice period at its discretion but that doing
so will not eliminate Optionee’s duty to remain loyal to the Company while on
the Company’s payroll and to otherwise comply with the restrictions in this
Agreement. The Company reserves the right at its sole and absolute discretion to
require Optionee not to carry out Optionee’s duties or to carry out limited
duties for the Company prior to the termination date. During the notice period,
the Company shall be under no obligation to provide any work to, or vest any
powers in, Optionee and Optionee shall have no right to perform any services for
the Company. During the notice period, the Company shall be entitled at its sole
and absolute discretion: (i) to require Optionee not to attend Optionee’s place
of work or any other premises of the Company; and (ii) to require Optionee to
work from Optionee’s home. During the notice period, Optionee shall continue to
receive Optionee’s salary and all contractual benefits in the usual way and
shall remain an employee of the Company with all associated duties under the
common law.


5.Optionee further agrees that for one (1) year following the termination of
Optionee’s employment by either Optionee or the Company for any reason or no
reason, Optionee will not, without the prior written consent of the Company,
directly or indirectly (i) solicit, encourage, or induce any employee of the
Company to terminate his or her employment with the Company; or (ii) hire or
employ any person who is or was an employee or consultant of the Company.


6.Optionee further agrees that for the Protected Period and thirty (30) days
thereafter, upon the termination of Optionee’s employment by either Optionee or
the Company for any reason or no reason, Optionee will not, without the prior
written consent of the Company, directly or indirectly: (i) solicit any
customer, supplier or vendor of the Company with which or with whom Optionee was
involved as part of Optionee’s job responsibilities during Optionee’s employment
with the Company (other than any such customer with which or with whom Optionee
conducted business prior to commencement of his/her employment with the Company)
or regarding which or whom Optionee learned Confidential Information during
Optionee’s employment with the Company to obtain a Conflicting Product or
Service from a Competing Business; or (ii) encourage or induce any customer,
supplier or vendor of the Company not to do business with the Company or to
reduce the amount of business it is doing or might do in the future with the
Company or its affiliated entities. Optionee and the Company agree this
restriction is inherently reasonable because it is limited to the places or
locations where the customer is doing business at the time.







--------------------------------------------------------------------------------





7.Optionee further acknowledges and agrees that the protective covenants herein
are material and important terms of this Agreement, and Optionee further agrees
that should all or any part or application of Paragraphs (1), (2), (4), (5) or
(6) of this Exhibit A be held or found invalid or unenforceable for any reason
whatsoever by a court or arbitrator of competent jurisdiction in an action
between Optionee and the Company (despite, and after application of, any
applicable rights to reformation that could add or renew enforceability), or if
the Optionee breaches the obligations of this Exhibit A, the Company shall be
entitled to receive from Optionee a return of the Stock Options and Restrictive
Covenant Benefit (if applicable) and the Optionee shall forfeit any remaining
portion of the Restrictive Covenant Benefit that has not been paid or
distributed to the Optionee. If Optionee has sold, transferred, or otherwise
disposed of the Stock Options, the Company shall be entitled to receive from
Optionee the profits (if any) derived by Optionee by virtue of such sale,
transfer, or other disposition.


8.Optionee agrees not to engage in any unauthorized use or disclosure of the
Company’s Confidential Information, customer relationships, or specialized
training. Optionee agrees to use the Company’s Confidential Information and
other benefits of Optionee’s employment to further the business interests of the
Company. Optionee agrees to preserve records on current and prospective Company
customers, suppliers, and other business relationships that Optionee develops or
helps to develop, and not use these records in any way, directly or indirectly,
to harm the Company’s business. Optionee agrees not to use the Company’s
Confidential Information or any document or record concerning the business and
affairs of the Company (“Company Record”) for any purpose without the prior
written authorization of an officer of the Company, except that Optionee may use
Confidential Information and Company Records to perform Optionee’s duties. These
restrictions on use or disclosure of Confidential Information will only apply
for three (3) years after the end of Optionee’s employment where information
that does not qualify as a trade secret is concerned; however, the restrictions
will continue to apply to trade secret information for as long as the
information at issue remains qualified as a trade secret.


9.As used herein, the following terms shall have the meaning ascribed to them:
(a)“Protected Period” shall mean:
(i)
For Officers, Directors and Consultants: six (6) months;

(ii)
For other Employees: four (4) months;



(b)‘‘Noncompete Obligation” means that Optionee will not, directly or
indirectly, provide services to a Competing Business that are identical or
similar to those Optionee performed for the Company or which serve the same or
similar function or purpose or which are otherwise likely to result in the
disclosure of Confidential Information.


(c)“Competing Business” means any person or entity engaged in the business of
providing a Conflicting Product or Service that is identical or similar to those
that Optionee performed for the Company.


(d)“Conflicting Product or Service” means a product and/or service that is the
same or similar in function or purpose to a Company product and/or service, such
that it would replace or compete with: a product and/or service the Company
provides to its customers; or a product or service that is under development or
planning by the Company but not yet provided to customers and regarding which
Optionee was provided Confidential Information in the course of his/her
employment.


(e)“Confidential Information” refers to the Company’s trade secrets and any
other legally protectable information that is maintained as confidential by the
Company and that is not authorized for disclosure to the public.


10.If a court or arbitrator finds a restriction herein to be unenforceable as
written, such court or arbitrator (for the jurisdiction covered by that court or
the matter before that arbitrator only) will revise the restriction so as to
make it enforceable to protect the Company’s legitimate business interests. If
one or more of the provisions of this Agreement are deemed void by law, then the
remaining provisions will continue in full force and effect.


11.Notwithstanding any provision of the Plan or this Agreement to the contrary,
the validity and construction of the provisions of this Exhibit A will be
governed by the laws of the State of New York, without regard to the conflicts
of law principles thereof. The Optionee expressly agrees that the provisions of
the Plan, apply with full force and effect to this Exhibit A.





